EXHIBIT P-1
STATE OF CONNECTICUT
DEPARTMENT OF CORRECTION
24 Wolcott Hill Road

Wethersfield, CT 06109

   

May 1, 2020

Dr. Robert Richeson
Chief Operating Officer
CT DOC Health Services

Re: Request for Medical Release Eligibility Information; Madeline Griffin #250395

Dear Dr. Richeson,

Please accept this letter and information for your review. This pertains to a potential
application for some form of medical release from incarceration for Madeline Griffin, residing
at York Correctional Institution. This potential application is not initiated by the DOC Health
Services, but rather in response to an external request. There is an extensive recent history of
external inquiries and DOC replies to various parties, and resultant unscheduled extra health
services activity in response to this request and other similar inquires.

Ms. Griffin is a 48-year-old woman who is serving a twelve-year sentence for Arson, First
Degree, with a maximum release date of 1/10 2026. She is parole eligible on 9/15/2024.

Ms. Griffin currently carries a medical score of M-3, correlating to medium medical acuity. She
houses in general population. She receives care for several chronic medical conditions, and
these are stable under her current plan of care. Please note, for clarification — as there appears
to be some misunderstanding or embellishment of facts from some community inquiry
statements — the remote diagnosis of thyroid cancer in 2013 is not an active cancer, as this is in
remission. Rather, she continues to be monitored and surveyed by the specialist for relapse,
and thankfully, this has not been found.

Cary R. Freston, MD CCHP
CT Department of Correction
Health Services Unit
(860) 692-7559
Also for clarity regarding a fracture, Ms. Griffin did sustain a leg fracture in 2018 (closed Tibia).
This fracture was treated by the Orthopedic service at UCHC. Per the specialist’s evaluation,
the fracture has healed and resolved, but there is pre-existing arthritic discomfort in her legs
that is anticipated to be lifelong.

Ms. Griffin had her last full and comprehensive chronic diseases appointment with her PCP on
4/9/2020. The thyroid issue and the orthopedic issue were addressed, and follow-up labs were
ordered.

The DOC Health Services is appropriately and adequately providing ongoing medical services to
Mr. Griffin for her various medical conditions. Per the record review, she does not require
special assistive services or accommodations.

Regarding potential medical and compassionate release mechanisms, Ms. Griffin appears not to
be eligible for either Medical Furlough or Compassionate Medical Parole, by established
criteria. She is receiving appropriate medical services. Therefore, the criteria of being unable
to provide a medical service does not apply. She is ambulatory. Therefore, she does not meet
the criteria of being so debilitated as to be unable to re-offend. And, she does not have a
terminal disease likely to result in death. Functionally, she does not require a level of care
which is appropriate for a skilled nursing facility (SNF).

Ms. Griffin does have chronic conditions that place her at higher risk of morbidity or mortality if
she contracts COVID-19 illness. These include diabetes, obesity, sleep apnea, hypertension,
asthma, and remote thyroid cancer — now in remission.

Thank you for your review of this information. | am available to provide further information,
and to be of assistance.

Sincerely,

Cary R. Freston, MD CCHP
Regional Medical Director, Acting
CT DOC Health Services

An Equal Opportunity Employer
